Citation Nr: 0106680	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-08 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD) previously rated as anxiety 
disorder, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  During his service, he was a prisoner of war of the 
German government for four and a half months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted an increased evaluation 
for anxiety disorder from zero to 10 percent and denied 
service connection for PTSD.  During the course of the 
appeal, the veteran's service-connected disability was 
characterized as PTSD, and a 30 percent disability rating was 
assigned for that disability.


FINDING OF FACT

PTSD is manifested by not more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
symptoms including depressed mood, anxiety, panic attacks 
less often than weekly, chronic sleep impairment, and no more 
than mild memory loss.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual and Procedural Background

A July 1949 rating decision granted service connection for 
mild psychoneurosis anxiety state and assigned a 
noncompensable rating for that disability.  The veteran 
sought an increased evaluation for PTSD in March 1997.  The 
April 1998 rating decision appealed by the veteran denied 
service connection for PTSD but granted an increased rating 
for anxiety disorder to 10 percent.  In a June 1999 rating 
decision, the rating was increased to 30 percent effective 
from March 1997, and the disability was recharacterized as 
PTSD.  The veteran seeks a higher rating.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Before addressing the central issue, the Board notes 
that on November 9, 2000, the President signed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Board finds that the veteran was given proper 
notice, that all relevant evidence has been obtained and that 
no further duty is required under the new provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran served on active duty during a period of war, was 
a POW, and experienced combat-related stressors as documented 
in the record.  The war and particularly POW traumatic 
experiences have been identified as the stressors which 
support the diagnosis of PTSD.  Although there is a diagnosis 
of anxiety disorder rather than PTSD in May 1997, his PTSD 
and anxiety have now been considered together.  There is no 
other post-service psychiatric disorder in the record.  
Service connection is thus, in effect for the totality of his 
psychiatric symptoms manifested during the time relevant to 
this appeal.  

The record consists of the veteran's service medical records, 
VA examination reports and a private psychologist's 
examination report.  These demonstrate that, while the 
veteran's psychiatric condition does create occupational and 
social impairment, he still retains significant functional 
capabilities as demonstrated by his ability to perform most 
routine activities of daily living despite moderate symptoms 
of depression, occasional panic attacks, moderate difficulty 
in social functioning, depressed mood and insomnia.  

Although the veteran has claimed that his symptoms have 
gradually increased since his retirement in 1981, he has 
engaged in no counseling or therapy for his PTSD and anxiety 
disorder and has only just recently begun receiving some mild 
anti-anxiety and antidepressant medication from his family 
doctor.  

The veteran was afforded a psychiatric evaluation as part of 
a VA POW examination in May 1997.  He reported that he had 
been married to the same woman for 52 years and had five 
independent adult children.  He stated that he had worked in 
construction and ironworking and retired in 1981 due to 
asthma and back problems.  The examiner noted the 1949 post-
service diagnosis of psychoneurosis, anxiety state, chronic, 
mild, related to POW experiences, by a VA doctor, as well as 
the observation in 1949 that the veteran's vocational and 
social adjustments were generally satisfactory.  The veteran 
reported that the most difficult aspects of his service 
involved his POW experiences.  However, he reported that he 
was currently having rather infrequent nightmares about being 
separated from his other ironworkers on the construction 
site.  He reported that he might think periodically about his 
war experiences but that this lasted only several seconds.  
His mood was reported as generally good, he had no suicidal 
thoughts but did have a lot of performance type anxiety 
around people, which was also present pre-service.  His best 
friends were his two brothers whom he saw weekly.  He had 
drifted away from other friends, though.  He reported that he 
worried usually about his children or finances, and that he 
generally got along with his past coworkers.  Mental status 
examination revealed slight psychomotor retardation but 
normal speech rate and rhythm.  Thought processes were 
logical and sequential, with no homicidal or suicidal 
ideation.  He denied psychotic features.  He tended to report 
historical facts from his POW days and particularly 
concentrated on the condition of his feet.  His mood was 
euthymic.  There was not a wide range of affect seen.  He was 
alert and generally oriented.  Judgment and concentration 
were fair.  The examiner stated that the veteran had good 
past relationships but was now somewhat socially isolated.  
He noted some traits of PTSD but not enough criteria for the 
diagnosis.  The examiner noted anxiety disorder, perhaps mild 
social phobia or generalized anxiety disorder.  The diagnosis 
was Axis I: anxiety disorder not otherwise specified,... Axis 
IV: early retirement and some social isolation, Axis V: 
global assessment of functioning (GAF) of 65.  

The veteran sought a PTSD evaluation from Ahvay Muhammad in 
March 1999.  The veteran was given the PTSD diagnosis scale 
and the MS scale during the evaluation.  These reportedly 
showed severe PTSD symptoms.  The report primarily consisted 
of the veteran's selected responses to a series of questions 
on a test as opposed to a narrative.  He reported 
difficulties three to four times per week with PTSD.  The 
diagnosis was Axis I: chronic, severe PTSD with panic 
disorder, Axis IV: severe psychological stress, and Axis V: 
GAF of 38.  

In May 1999, the veteran was afforded a VA psychiatric 
evaluation.  The examining physician noted that he reviewed 
the claims folder and took the veteran's history.  The 
examiner noted that the veteran reported a condition similar 
and parallel to what was reported at the 1997 VA examination 
only with more detail and more difficulties.  The veteran 
reported details of his POW experiences when asked, noting 
that he had to give up his wool clothes for the Germans to 
wear, that he was forced to march long distances in cold 
weather, and that he suffered cold injury to his feet.  There 
were comrades who were killed and beaten.  The barracks near 
him in the camp was bombed.  He lived under real fear for his 
life constantly.  He was reminded of the war when he heard a 
train or an airplane.  At the examination, the veteran 
appeared casually dressed, clean shaven and cooperative.  
Speech was clear with no evidence of defect or deficit.  He 
denied psychotic thought processes.  He denied hearing 
voices, having visions, being paranoid about being followed 
or receiving special messages by radio.  He did report 
decreased concentration and increasing difficulty with losing 
his train of thought over the past year.  He felt increased 
anger over the past few months, feeling like he wanted to hit 
someone or a wall.  He was afraid for awhile to watch his 
grandchildren.  He gave a vague description of panic starting 
at times without precipitation because he felt "antsy."  He 
reported he felt depressed and that he cried about every 
other week when he thought of the army.  He had trouble 
sleeping at night, tossing and turning and having night 
sweats, and often wanted to sleep all day as a result.  His 
wife has had to change bedrooms due to his tossing and 
turning.  He often woke several times per night, sometimes to 
go to the bathroom and sometimes after a bad dream of the 
war.  He had dreamt he was in full field gear in a boat 
telling his comrades "they" are going to get him.  He 
reported that he got up at 7 in the morning, took his asthma 
medication, napped, watched television, and often mowed his 
lawn on his riding mower.  In the afternoons, he often worked 
in the garage and helped his wife with housework.  He 
routinely played cards with his two brothers after dinner 
once a week.  He did not read anymore due to lack of 
concentration but instead watched television.  At night, he 
has seen shadows and thought it might be a burglar.  He 
stated that he cannot shut his mind off.  He often thought 
about what he would do if there were ever a burglar.  The 
examiner stated that he veteran was able to demonstrate 
abstract thought processes, and he answered judgment 
questions appropriately.  It was noted that the veteran was 
currently on anti-anxiety and antidepressant mediations by 
his family doctor for about a month and that he had a recent 
PTSD diagnosis.  

The examiner opined that the veteran did demonstrate the 
criteria for PTSD delayed onset.  He noted that the 
depression, panic with vigilance, sleep disorder, anhedonia, 
social isolation, concentration difficulty, outbursts, and 
diminished interest could all be considered symptoms of PTSD.  
The diagnosis was Axis I: PTSD, if delayed onset rule out 
general anxiety disorder, Axis IV: psychosocial stressors-
mild social isolation, Axis V: GAF 60.  The examiner noted 
that the veteran presented with moderate symptoms of 
depression as well as occasional panic attacks and moderate 
difficulty in social functioning, as well as depressed mood 
and insomnia.  The examiner stated that he did not feel the 
veteran's symptoms were as severe as reported by Dr. 
Muhammad, who gave a GAF of 38.  

Finally, the veteran submitted a written statement in May 
1999 clarifying that his panic attacks occurred once every 
three weeks, mostly because he missed his medication.  

II.  Analysis

A condition such as PTSD is evaluated using criteria from the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (2000).  Under this formula, a 
30 percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

In considering the rating criteria in relation to the 
veteran's PTSD as manifested throughout the appeal period, 
the Board finds the veteran's disability picture most 
consistent with the 30 percent rating and not a higher 
evaluation.  The 1997 examination demonstrated mild symptoms 
such as depressed mood or mild insomnia, but the veteran was 
generally functioning well with a good relationship noted 
with his wife and brothers.  The veteran demonstrated 
considerable ability to perform his routine daily tasks of 
self care and medication (as reported, he treats his asthma 
daily), mowing his lawn, working in his garage and performing 
household tasks with his wife throughout the record.  He has 
maintained routine social engagements with his brothers.  
While he has reported concentration impairment preventing 
book reading, which could suggest intermittent periods of 
inability to perform occupational-type tasks, the record 
shows he is in fact generally functioning satisfactorily in 
the aforementioned areas and that there is no actual evidence 
on examination that the concentration is significantly 
impaired.  The veteran was in fact capable of abstraction as 
noted in the 1999 VA examination.  Further, his conversation 
has remained overwhelmingly normal.  He certainly has 
repeatedly noted symptoms such as depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  Nonetheless, 
these have not been shown to preclude him from normal 
activities of daily functioning.  His panic attacks also have 
fairly minimal impact, as the veteran has reported they occur 
less than weekly now.  

Although the Board has considered the report of Dr. Muhammad, 
the Board finds this report less probative than the other two 
examinations as it relates to the actual rating of PTSD in 
view of the criteria found in the rating schedule.  The Board 
notes that the VA examinations, particularly the most recent 
VA examination, was based on a thorough review of the entire 
record, and that the VA examiner fully considered Dr. 
Muhammad's report in forming his decision.  The VA doctor 
provided a supportable basis for making distinctly differing 
conclusions about the veteran's level of functioning than Dr. 
Muhammad.  The Board is persuaded that the most recent VA 
examination report is a more accurate reflection of the 
veteran's current sustained level of functioning than Dr. 
Muhammad's report.  Also, the 1997 report reflects a 
different diagnosis but the same general complaints, 
symptoms, and overall level of severity as noted by the VA 
examiner in his review in 1999.  The Board may adopt a 
particular medical expert's opinion for its reasons and bases 
where the expert has fairly considered the material evidence 
of record that appears to support a claimant's position.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Thus, the VA 
report of 1999 is accorded greater probative value and is in 
essence adopted.

The evidence does not suggest that the veteran's symptoms 
overall have approached occupational and social impairment so 
as to warrant a 50 percent evaluation under the pertinent 
criteria.  Reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships have not 
been shown.  Both the VA examination reports indicate minimal 
or absent problems in these areas.  The report from Dr. 
Muhammad does show that the veteran reported severe problems 
in all areas related to PTSD.  However, the report is in the 
format of a response to test questions, and there is no 
narrative that actually discusses the effects of the 
veteran's PTSD on judgment, abstract thinking, or 
observations with regard to speech, memory, affect, or 
motivation.  Thus, this report is of value in establishing a 
diagnosis of PTSD but is minimally probative in terms of the 
rating criteria.  Moreover, the Board has noted that it finds 
the report of the VA examiner in 1999, which reflects a less 
severe functional impairment, more valuable than this report. 
See Wray supra.

The veteran was found to demonstrate clear speech during his 
VA examinations, along with adequate abstract thinking, 
judgment, memory, and the ability to understand commands.  
His affect has been reported as less than full but not flat.  
The record is replete with reference to social isolation, and 
he has reported panic attacks occurring about once every 
three weeks as of mid-1999 and perhaps more frequently prior 
to that time.  However, he has not been noted to have attacks 
more than once a week on a routine basis.  He has described 
the ability to maintain effective relationships with his wife 
and brothers.  Psychoneurotic symptoms were comparatively 
minimal, as reflected in the VA examination reports which are 
replete with reference to an absence of significant objective 
findings which would prevent a person from performing social 
and occupational activities.  The veteran has stated that he 
remained able to assist his wife in daily chores, work in his 
garage, routinely visit with his brothers, mow his lawn, and 
remain abreast of current events.  

While there is depression, it does not affect the ability to 
function independently, and appropriately, as the veteran 
assists in the upkeep of his household, interacts with his 
family, and lives independently.  Further, there is some 
mention of unprovoked irritability but no actual periods of 
violence.  Neglect of personal appearance and hygiene is not 
shown, the veteran was always appropriately and casually 
dressed.  Ultimately, the Board concludes there is a 
significant residual ability to establish and maintain 
effective relationships that precludes a schedular evaluation 
in excess of 30 percent.

The veteran has received multiple GAF scores.  The GAF scores 
are set forth in the DSM-IV, which has been adopted by the 
VA.  See 38 C.F.R. § 4.125.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  The GAF scores 
are but one piece of evidence, but must be considered.  
However, in this instance, they do not provide a basis for an 
evaluation in excess of 30 percent.  

The GAF scores of 65, 38, and 60 are noted.  The lower score 
noted in the March 1999 examination by Dr. Muhammad does not 
appear consistent with the veteran's sustained level of 
functioning at any time throughout the appeal period.  It is 
noted that the veteran demonstrated neither impairment in 
reality testing nor behavior considerably influenced by 
delusions or hallucinations, as contemplated by scores that 
low.  The veteran himself has consistently reported a lack of 
those symptoms.  He has specifically denied psychotic 
symptoms when asked on both VA examinations.  Overall, the 
records generally suggest that the veteran's level of 
functioning has been fairly consistent with the 60 to 65 
score.  A 60 represents moderate symptoms, such as flat 
affect, circumstantial speech and occasional panic attacks, 
or moderate difficulty with social and occupational 
functioning (few friends, conflicts with peers and co-
workers).  A 65 represents some mild symptoms such as 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
Id.  It is noted that the veteran's routines at home, 
interaction with his brothers and interest in the world news 
such as the war in Europe during that time period show 
functioning that is consistent with a relatively higher score 
than 38 such as 60 to 65, representing mild to moderate 
symptoms.  Such a score is not inconsistent with a disability 
rated at 30 percent under Diagnostic Code 9411.  

The Board appreciates the veteran's contention that his 
overall condition warrants a higher rating.  The Board in 
this case has considered the totality of psychiatric symptoms 
noted in the record, rather than merely those most closely 
associated with PTSD.  The Board has considered the doctrine 
of reasonable doubt; but as the preponderance of the evidence 
is against an evaluation in excess of 30 percent for PTSD at 
any relevant time, finds that it is not applicable.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Gilbert, 1 Vet. 
App. at 55-56. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected PTSD 
had caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the schedular standards.  It is noted that the 
veteran has in fact been retired since 1981 but that he has 
not sought treatment for his PTSD or anxiety.  He reported 
that he retired at that time due to back and asthma-related 
problems.  While it is not the intention of the Board to 
minimize the significance of PTSD in the veteran's daily 
life, the Board is compelled to conclude that the impairment, 
while significant, does not present an unusual disability 
picture as contemplated by 38 C.F.R. § 3.321(b)(1).  Thus, 
the Board determines that the criteria for assignment of 

an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for the 
veteran's PTSD is denied.



		
	S. L. KENENDY
	Member, Board of Veterans' Appeals



 

